UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                      May 23, 2012

                                      No. 11-3157

                                      Jordana Vera,
                                                       Petitioner

                                            v.

                          Attorney General of the United States,
                                                       Respondent

                               (Agency No. A201-246-042)

Present:       SLOVITER, VANASKIE, and GREENBERG, Circuit Judges

               1.    Motion by Respondent to Dismiss Petition for Review for Lack of
                     Jurisdiction and Request to Vacate Decision;

               2.    Response by Petitioner to Motion to Dismiss Petition for Review for
                     Lack of Jurisdiction and Request to Vacate Decision;

               3.    Reply by Respondent to Petitioner’s Response to Motion to Dismiss
                     Petition for Review for Lack of Jurisdiction and Request to Vacate
                     Decision.
                                                       Respectfully,
                                                       Clerk/slc

_________________________________ORDER________________________________
        The foregoing motion by Respondent to dismiss the petition for review for lack of
jurisdiction and vacate the Court’s opinion is granted and the petition for review is
dismissed and the opinion is vacated. The Court is entering this order because there is no
outstanding order of removal so there is nothing to review. The Court notes that it based
its decision on the incorrect representation of the Department of Homeland Security that
petitioner was admitted to the United States under the Visa Waiver Program and further
notes that petitioner did not challenge this representation.

                                                       By the Court,

                                                       /s/ Morton I. Greenberg
                                                            Circuit Judge
Dated:         June 13, 2012
SLC/cc:   Sharon M. Clay
          Camille J. Mackler
          Brian J. Murray
          Charles Roth
          Joseph C. Hohenstein